649 S.E.2d 896 (2007)
STATE of North Carolina
v.
Percell WATKINS, Jr.
No. 119A07.
Supreme Court of North Carolina.
June 27, 2007.
Daniel Pollitt, Assistant Appellate Defender, for Percell Watkins, Jr.
Philip Lehman, Assistant Attorney General, Joel H. Brewer, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 640 S.E.2d 409.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 9th day of March 2007 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Attorney General, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 27th day of June 2007." HUDSON, J., recused.